DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending. The previous 112 rejections have been withdrawn due to the Applicant’s amendments.
Information Disclosure Statement
The information disclosure statement filed 07/06/20 and 12/16/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered fully. The IDS’ listed above are missing the “reference other” (12/16) and there is an additional NPL attached to the file but no indicator on the IDS (07/06).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. JP 2012034852 (hereinafter Okawa) in view of ITOU et al. US Publication 2010/0331821 (hereinafter Itou) in further view of Webster et al. US Patent 5,569,220 (hereinafter Webster).
Regarding claims 1-2, Okawa discloses an electrode catheter (Figures 1, 8-10) comprising: a catheter shaft (10) that has at least one lumen (interior lumen best seen in Figures 4, 9-10); at least one ring-shaped electrode that is attached to an outer circumferential surface of a distal end part of the catheter shaft (Figure 9 at electrodes 140); and a lead that is coupled to the ring-shaped electrode ([0071] and element 61, see Figure 11), wherein a side hole that extends from the outer circumferential surface to the lumen is formed in a tube wall of the distal end part of the catheter shaft in correspondence to an attachment position of the ring-shaped electrode (Figure 11 includes the lead 61 passing through a hole in the tube wall), wherein the lead is configured by coating a metal core wire with a resin (lead 611 is coated with resin at 612), the lead being joined at a distal end portion thereof to an inner circumferential surface of the ring-shaped electrode (Figure 11 lead 61 to electrode 231) and thereby being coupled to said ring-shaped electrode while entering the lumen through the side hole and extending in said lumen (Figures 5 and 11 shows the lead connecting to the electrode via the hole and extending through the lumen of the shaft), but is silent on the braid.
Itou teaches a catheter assembly that includes a braided tube that is reinforced by a braid throughout an entire length thereof, at least the braid that reinforces the distal end part of the catheter shaft being made of a resin ([0081] which mentions resin). It would have been obvious to the skilled artisan before the effective filing date to utilize the braid as taught by Itou with the device of Okawa in order to provide greater flexibility and higher torsional stiffness.
Though Itou most likely has the braid extend throughout the entirety of the body, Itou does not explicitly mention this. Webster teaches a catheter that includes multiple braided tubes (34) that extend along the entire length (claim 6). It would have been further obvious to the skilled artisan to have the braids extend along the length of the device as taught by Webster with the device of Okawa and Itou in order to ensure no kinking occurs in areas that might not have the braid(s).
Regarding claim 4, Okawa discloses that the catheter shaft has a guide-wire lumen (Figure 9 includes a lumen where the wire 129 sits, given a guide-wire is not positively claimed, all that is required is a lumen that is fully capable of allowing a guidewire to entre it). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa in view of Itou and Webster, and in further view of Samson et al. US Patent 6,824,553 (hereinafter Samson).
Regarding claim 3, Okawa is silent on the braids as mentioned above. Itou teaches that the catheter shaft is constituted by the braided tube that has a distal end part that is reinforced by a braid made of a resin (as mentioned above), and though Itou mentions that one can use resin or metal, there is no mention of using both. Webster teaches using multiple braids made of metal but is also silent on the two different materials for the braids in the same device.
Samson teaches a braided catheter that includes a proximal end part that is reinforced by a braid (part 242 with braid 246) and the distal end reinforced by a braid (part 248 with distal braid 244). Though Samson does not teach that they are explicitly made of different materials, Samson does mention that it is desirable to have the distal end be more flexible which can be accomplished by adjusting the features of the braids (pitch, density, thickness as per column 8 lines 40-54). Given that the materials for the braids were well-known (resin, metal) as taught above, and given the desire to effect different stiffness/flexibility at different locations along the catheter shaft length, it would have been obvious to the skilled artisan before the effective filing date to utilize the braid material choice as taught by Itou with the multiple braids as taught by Webster on the device of Okawa for the desired purpose as suggested by Samson of adjusting the flexibility/stiffness of the catheter shaft along its length. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa in view of Itou and Webster, and in further view of Grasse et al. US Publication 2013/0338467 (hereinafter Grasse).
Regarding claim 5, Okawa teaches the use of a single lumen but is silent on there being multiple lumens. Webster teaches a catheter shaft that includes an inside tube (122) that has a guide-wire lumen (13), and an outside tub (126) which includes a lumen (interior of 126 where 124 sits), but is also silent on where the lead is placed. 
Grasse teaches a braided catheter that includes a catheter shaft with an inside tube (23) that has a guide-wire lumen (41) and an outside tube that forms (37), in cooperation with an outer circumferential surface of the inside tube, a lumen into which the lead is inserted (lead 35 which is located within the braid layer). It would have been obvious to the skilled artisan before the effective filing date to rearrange the lead location as taught by Grasse with the device of Okawa, Itou, and Webster as a matter of design choice (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 6, Okawa is silent on the multiple lumens. Grasse teaches that the catheter shaft is a multi-lumen tube that has a plurality of lumens inside the braid (elements 27 include multiple lumens, see Figure A where the lumens are within the braid layer). It has been held by the courts that a mere duplication of parts (lumens in this instance) has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize multiple lumens as taught by Grasse with the device of Okawa as predictable results would have ensued (allowing more protection for leads, puller wires, guidewires).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. It should also be noted the IDS issue (above) was not addressed and remains outstanding. 
In response to applicant's argument that Itou is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Itou still pertains to a guided catheter designed to be placed within the body of a user for a procedure, which is the same field of endeavor as Okawa. The Applicant is unreasonably narrowing the field of endeavor. 
Further, the Applicant’s argument may have been more persuasive had the tertiary reference, Webster, not specifically taught a catheter with a braid down its length made of stainless steel (the art recognized equivalent to hard resin as explicitly mentioned by Itou), where Webster includes electrodes on it. 
For argument’s sake, even if the devices were somehow not considered in the same field of endeavor, including a braid as taught by Itou still provides desirable advantages to Okawa and is pertinent to the problem to be solved. The advantage of including a braid was mentioned above but is explicitly detailed in the abstract of Webster (providing resistance to buckling and increased torsional stiffness to allow precise rotational control of the catheter tip). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794